Seven judges voting to affirm, six on the opinion below and one for other reasons, and five voting for reversal, the judgment is affirmed without any opinion by this court, an opinion here being impossible, as no principle of law as applicable to the case has received the sanction of a majority of the judges.
I vote for affirmance in this case for the reasons stated in the opinion of the Supreme Court filed therein, which reasons, I think, adequately cover the facts involved. I do not understand this opinion to question what I understand to be the law which would apply under different circumstances, viz., that while it is true that liability for injury to a trespasser or to a licensee can only arise from a positive intention to do injury, as distinguished from a positive intent only to do the act which by reason of its negligent or unlawful character happens to cause the injury, such an intent to do injury may, nevertheless, be found where the wrongful act willfully done is of such a nature that the injury complained of, is (to the wrong-doer) the obviously natural result to be expected therefrom. This is so because the law presumes that a wrong-doer intends what he knows, or should know, to be the natural consequence of his wrongful act. *Page 450 
In such circumstances mere reckless indifference does not detract from the presumed intent. As was stated by Mr. Justice Katzenbach, speaking for this court in Staub v. Public ServiceRailway Co. 97 N.J.L. 297, 300: "To establish a willful or wanton injury it is necessary to show that one with knowledge of existing conditions, and conscious from such knowledge that injury will likely or probably result from his conduct, and with reckless indifference to the consequences, consciously and intentionally does some wrongful act or omits to discharge some duty which produces the injurious result." 29 Cyc. 509.
I am directed by Mr. Justice Trenchard and by Judges Gardner, Van Buskirk, Kays and Hetfield, to say that they concur in the foregoing views.